Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 02/17/2021:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
1.1.1	Claims 1-3, 5-6, 9-13 and 15-19 recite the following limitation(s)/feature(s): “machine learning model(s),” “selecting … machine learning model(s),” which are not described or supported in the specification in such a way as to reasonably convey to one skilled in the relevant art on use of or how to use the claimed/specified “machine learning model(s),” “selected … machine learning model(s).”
	The specification, at least as published, only describes or provides support for the following situation, scenarios or circumstances: 
“[e]mpirical investigation reveals that driver authentication in a supervised learning setting can often be carried out by looking at trip-level features that capture the routine of a user,” in Para [0040];
 “[u]sing C[n] as features for different ranges of n can pick out individual component signals for machine learning purposes,” in Para [0064];
	“… use of an adaptive UBM may have advantages that include retaining a semi-supervised learning setting,” in Para [0081], BUT, HOWEVER, the specification is silent about any use of or how to use the claimed/specified “machine learning model(s),” “selected … machine learning model(s).”
	Clarification and/or appropriate correction is required.
	1.1.2	Claims 4, 7-8, 14 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
1.1.3	Claims 2, 5, 10, 12, 16 and 18 recite the following limitation/feature: “probability satisfying a threshold value,” which is not described or supported in the specification, as originally filed or as published.
	The specification, at least as published, only describes or provides support for the following situation, scenarios or circumstances: 
“… the confidence score for the GBM verdict that is above a certain threshold,” in Para [0088];
 “… Gaussian Mixture Model (GMM) probability density profile,” in Para [0065];
	“… probability density value,” in Para [0067]; 
“… total probability value for a trip,” in Para [0070];
	“… probability density value,” “probability profile value,” “probability distribution,” “probability scores” of other mathematical models, in Para [0072, 0083, 0087], BUT, HOWEVER, the specification, at least as published, is silent on “probability satisfying a threshold value.”
	For the purpose of this examination, the term/limitation/feature: “probability satisfying a threshold value,” will be interpreted as “probability,” in view of the specification, in numerous paragraphs, at least as published.


2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claims 1-3, 5-6, 9-13 and 15-19 recite the following limitation(s)/feature(s): “machine learning model(s),” “selecting … machine learning model(s),” which are unclear what they are, which renders the claims indefinite. 
	Neither these limitation(s)/feature(s): “machine learning model(s),” “selecting … machine learning model(s)” are described or supported in the specification, as originally filed or as published, the specification, is silent about these terms/limitations/features, which renders the claims indefinite. 
	For the purpose of this examination, the terms/limitations/features: “machine learning model(s),” “selecting … machine learning model(s)” will be interpreted as “computer program(s),” “software application(s),” “selecting computer program(s),” “selecting software application(s),” in view of the specification, Para [0016, 0025, 0027], at least as published.
2.1.2	Claims 4, 7-8, 14 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC§ 101
1. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

1.1 	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, opinion); mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations)) without significantly more.
1.1.1 	Claims 1, 9 and 15, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of "receiving a first data set;” “identifying a second data set from the first data set;” “determining a third data set from comparing the first data set and the second data set;” “determining a forth data set from the third data set;” “selecting a fifth data set to be used with;” “determining a sixth data set using the fifth data set,” which is an abstract idea that falls within the mental process (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, opinion); mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations), distilled from case law, because these determinations, concepts, activities that can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process, mathematical concepts. These activities are simple steps that can be practically performed in the human mind as a reproduction of observed and gathered data/information. 
Additionally, the abstract idea is not integrated into a practical application because merely using a computer as a tool to perform an abstract idea, and/or displaying information/data, which is insignificant activity,  is/are not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a memory, one or more processors coupled to the memory, non-transitory computer readable storage medium storing computer instructions, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a memory, one or more processors coupled to the memory, non-transitory computer readable storage medium storing computer instructions, data store and a processing resource) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting the use of the idea to a particular technological environment (e.g., selecting a driver and displaying selected driver) is not enough to transform the abstract idea into a patent- eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. 
In addition, the respective dependent claims 2-8, 10-14 and 16-20 do not further limit claims 1, 9 and 15 such as to transform the claimed invention into more than an abstract idea.


Allowable Subject Matter
1.	Claims 1, 9 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 set forth in this Office action.
2.	Claims 2-8, 10-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662